JUDGMENT This matter came to be heard on remand from the Supreme Court of the United States, petitioner’s motion to govern future proceedings, respondent’s motion to transfer to United States District Court, and the August 2, 2017 order of the United States Court of Appeals for the Federal Circuit retransferring the case to this court. Upon consideration of the foregoing, it is ORDERED that this court’s judgment filed July 22,2016, be vacated. It is FURTHER ORDERED that this case be recaptioned Anthony W. Perry v. Wilbur Ross, United States Secretary of Commerce, and be transferred to the United States District Court for the District of Columbia. Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to transmit the original file of this case and a copy of this judgment, to the United States District Court’ for. the District of Columbia.